          Case 2:20-cv-01113-GJP Document 290 Filed 03/26/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    FEDERAL TRADE COMMISSION, et al.,
                   Plaintiffs,
                                                                            CIVIL ACTION
                       v.                                                   NO. 20-01113
    THOMAS JEFFERSON UNIVERSITY, et
    al.
                   Defendants.



                                                    ORDER

        On December 8, 2020, the Court dismissed the Complaint of the Federal Trade

Commission and the Commonwealth of Pennsylvania seeking a preliminary injunction

against Defendants Thomas Jefferson University and Albert Einstein Healthcare

Network pursuant to Section 13(b) of the Federal Trade Commission Act, 15 U.S.C.

§ 53(b), and Section 16 of the Clayton Act, 15 C.S.C. § 26. (ECF 278.) The Federal

Trade Commission filed an appeal (ECF 283) which was dismissed on March 4, 2021 in

accordance with the agreement of the parties pursuant to Federal Rule of Appellate

Procedure 42(b). (ECF 289.) This Order resolves three motions that remained pending

at the time of the FTC’s appeal.

        1.       Defendant Albert Einstein Healthcare Network’s Motion for a Finding of

Civil Contempt by Non-Party Prospect Medical Holdings, Inc. (ECF 207) is DENIED. 1



1
         Einstein asks the Court to find Prospect in civil contempt for its failure to comply with a valid subpoena
and the Court’s September 1, 2020 Order (ECF 126). Sanctions for civil contempt are “penalties designed to compel
future compliance with a court order, are considered to be coercive and avoidable through obedience, and thus may
be imposed in an ordinary civil proceeding upon notice and an opportunity to be heard.” Int’l Union, United Mine
Workers v. Bagwell, 512 U.S. 821, 827 (1994). The Court remains disappointed with Prospect’s responses to
Einstein’s discovery requests and discourages similarly obstructive conduct in the future. Nevertheless, this matter
has been resolved in Einstein’s favor and there is no present need to coerce Prospect’s compliance with the Court’s
prior Order.
           Case 2:20-cv-01113-GJP Document 290 Filed 03/26/21 Page 2 of 3




         2.       Non-Party Aetna, Inc.’s Motion to Partially Seal Aetna Exhibits and for

Further Relief Regarding Other Documents (ECF 286) is DENIED. 2

         3.       Non-Party UnitedHealth Group’s Motion to Seal Confidential Information

(ECF 287) is GRANTED only with respect to the following: (1) DX0450; (2) the

redactions to DX0402 contained in ECF 287-4 (United Attachment D); and (3) the

redactions to DX9498 contained in ECF 287-7 (United Attachment G). 3 The motion is


2
          After the parties removed Aetna and United’s documents from the exhibits intended for use at the
preliminary injunction hearing, the Court denied their previous motions to seal (ECF 171 (Aetna) and ECF 176
(United)) as moot. (ECF 270.) After the hearing, the Court admitted certain Aetna and United documents into
evidence. (ECF 276.) Aetna and United filed the instant motions seeking relief regarding certain of those
documents and certain other documents not entered into evidence that the parties submitted to the Court during this
litigation. (ECF 286 (Aetna) and 287 (United).) They argue the Court granted Defendants relief similar to the relief
they now request. (See ECF 286 at 1; ECF 287 at 2; see also ECF 232 (September 14, 2020 Order sealing certain of
Defendants’ documents).)

          “It is well-settled that there exists, in both criminal and civil cases, a common law public right of access to
judicial proceedings and records.” Littlejohn v. BIC Corp., 851 F.2d 673, 677-78 (3d Cir. 1988). “The strong
presumption of openness does not permit the routine closing of judicial records to the public.” In re Avandia Mktg.,
Sales Practice & Prod. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019) (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551
(3d Cir. 1994)). Those “seeking to seal any part of a judicial record bear[ ] the heavy burden of showing that ‘the
material is the kind of information that courts will protect’ and that ‘disclosure will work a clearly defined and
serious injury to the party seeking closure.’” Miller, 16 F.3d at 551 (quoting Publicker Indus., Inc. v. Cohen, 733
F.2d 1059, 1071 (3d Cir. 1984)). “Broad allegations of harm, bereft of specific examples or articulated reasoning are
insufficient.” In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001) (internal citation omitted).

          “Courts may permissibly seal judicial records ‘where they are sources of business information that might
harm a litigant’s competitive standing.” In re Avandia Mktg., Sales Practice & Prod. Liab. Litig., 924 F.3d 662, 679
(3d Cir. 2019) (quoting Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 662 (3d Cir. 1991)); see
also Bradburn Parent/Teacher Store, Inc. v. 3M, NO. 02-7676, 2004 WL 11146665, at *2 (E.D. Pa. May 19, 2004)
(holding disclosure of financial projections “could clearly cause competitive harm . . . , by giving competitors an
understanding of [the defendant’s view of the marketplace as well as [its] competitiveness within the marketplace”).

          The Court has carefully reviewed the documents Aetna and United seek to keep under seal (see ECF 286-1,
ECF 287-1) and, other than for the specific United identified in this Order, finds that neither has rebutted the strong
presumption of openness and met its burden to show that disclosure will work the kind of clearly defined and serious
injury that a sealing order is intended to protect. Parties seeking the protection of a seal must demonstrate a specific
risk of current harm. See Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 167 (3d Cir. 1993). Aetna
and United have not sufficiently explained “how public dissemination of the pertinent materials now would cause
the competitive harm they claim.” Id. In addition, to the extent that Aetna and United seek to seal other information
because it has been designated as “confidential” or “highly confidential” in accordance with the terms of the
Stipulated Protected Order in this case (ECF 55), the Court finds that disclosure of this information is in the interest
of justice even though Aetna and United are non-parties to this litigation. (See id. at ¶ 19.)
3
         The Court exercises its discretion to protect these documents from disclosure because they include
information that derives economic value from not being generally known by others who might obtain economic
value from its disclosure including detailed contract rate information and analyses of the impact of contract


                                                           2
           Case 2:20-cv-01113-GJP Document 290 Filed 03/26/21 Page 3 of 3




DENIED in all other respects.

         So ORDERED this 26th day of March, 2021.

                                                                BY THE COURT:


                                                                 /s/ Gerald J. Pappert
                                                                ________________________
                                                                GERALD J. PAPPERT, J.




negotiations on specifically identified United customers.



                                                            3
